Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 DETAILED ACTION
This is in response to the communication filed on 01/24/2022. Claims 1-23 are pending in the application. Claims 1-23 have been allowed.  

Terminal Disclaimer
The terminal disclaimer filed on 01/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,437,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

       Response to Arguments
Applicant’s arguments, see remarks, filed 01/24/2022, with respect to obviousness type double patenting rejections of claims 1-22 have been fully considered and are persuasive.  Previous obviousness type double patenting rejections are withdrawn as terminal disclaimer filed on 01/31/2022 has been approved. Applicant’s arguments, see remarks, filed 01/24/2022, with respect to 103 type rejections of claims 1-12 and 22 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn. 


                               Examiner’s Reasons for Allowance
Claims 1-23 are allowed.  No reason for allowance is necessary as the record is clear in light of further search conducted, amendments made, persuasive arguments, and prosecution history of the parent application. See MPEP 1302.14(1).
           US 2014/0372701 A1 (hereinafter Komaromy et al), US 2015/0067763 A1 (hereinafter Dalcher et al) and US 2014/0123281 A1 (hereinafter Fischer et al) were cited as the closest prior arts of the record during the prosecution of the parent/ current application, however these references taken singly or in combination with one another or other cited references does not anticipate nor fairly and reasonably teach all of the limitations of the current application.
                  Komaromy et al teaches a method/ system for detecting return-oriented programming (ROP) exploits are disclosed. A cache monitor develops an instruction loading profile by monitoring accesses to cached instructions found in the cache memory and misses to instructions not currently in the cache memory. A remedial action unit terminates execution of one or more of the valid code sequences if the instruction loading profile is indicative of execution of an ROP exploit involving one or more valid code sequences (See Abstract) However,  Komaromy et al  fails to teach expressly monitoring for return related instructions and call related  instructions regardless of whether a known safe operating condition is present; and in response to a detection of the mispredicted branch,  record a mispredict indicator in an entry of a last branch record stack; and identify a translated version of original binary in the application based on binary translation of the application in response to the interrupt.
Dalcher et al teaches the method/ system that involves monitoring the event for a branch instruction. A callback is generated to a security module based upon execution of the branch instruction. The callback is filtered according to multiple event identifiers. A code segment associated with the branch instruction is validated. The code segment is included of a code executed before the branch instruction and code executed after the branch instruction (See Abstract) However, Dalcher et al fails to teach expressly monitor for return related instructions and call related instructions regardless of whether a known safe operating condition is present; and in response to the difference satisfying a threshold, detect a mispredicted branch. 

                                                          Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494